Citation Nr: 0629508	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from June 1968 to September 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied service connection 
for post-traumatic stress disorder (PTSD).


FINDING OF FACT

The record on appeal does not contain a diagnosis of PTSD 
based on a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter dated in January 2003, prior to the rating 
decision on appeal, the RO notified the veteran of the 
requirements of a service connection claim for PTSD.  
Therein, the RO advised the veteran of the evidence required 
to establish entitlement to service connection and explained 
VA's duties to assist in obtaining evidence.  The RO also 
advised the veteran to submit any information relevant to his 
claim for service connection, including any documentation of 
specific traumatic incidents during service and any relevant 
medical reports.

In March 2006, the RO provided the veteran with notice 
regarding establishing a disability rating and effective date 
for the disability on appeal, should service connection be 
awarded.

B.  Duty to Assist

VA, through the RO, has complied with the duty to assist the 
veteran in the development of this claim.  The RO attempted 
to obtain the relevant information reasonably identified by 
the veteran and to associate that evidence with the claims 
file.  The evidence in this case includes private medical 
records and VA medical records.  

The RO also attempted to obtain information regarding in-
service stressors.  In the January 2003 notice letter, the RO 
requested that the veteran provide specific information 
regarding any stressors.  The veteran did not provide the 
requested information.
The Board notes that the veteran was scheduled for a VA 
examination in September 2005 but failed to attend the 
examination.  Due to this failure to appear, the Board must 
decide the veteran's claim for service connection based upon 
the current evidence of record.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655 (2005).

II.  Analysis of Claim

The veteran contends that he is entitled to service 
connection for PTSD based upon exposure to stressors during 
his service in Vietnam.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and  (3) medical evidence of a nexus between the 
current between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV); (2) a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
(3) credible supporting evidence  that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The veteran claims that he engaged in combat.  The law 
provides that, in the case of any veteran who engaged in 
combat with the enemy during active service with a military, 
naval or air organization of the United States during period 
of war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002).  

In this case, the Board finds that record does not support 
the veteran's claims of exposure to combat.  See Gaines v. 
West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
veteran's DD-214 indicates that he served as a supply clerk.  
The DD-214 indicates that he received the National Defense 
Service Medal, Vietnam Service Medal and Vietnam Campaign 
Medal.  These awards do not necessarily indicate combat.   
There is no other evidence establishing that the veteran was 
exposed to combat and should be afforded the evidentiary 
presumption of 38 U.S.C.A. § 1154(b).  As there is no service 
department evidence that the veteran engaged in combat, 
service connection for PTSD requires credible supporting 
evidence that a claimed inservice stressor actually occurred. 
38 C.F.R. § 3.304(f).

With respect to evidence of in-service stressors, the RO 
requested additional information regarding the veteran's 
claimed stressors, including dates and places where the 
incidents occurred.  The veteran submitted several statements 
describing alleged combat experiences but did not submit the 
type of information requested by the RO.  The veteran's 
statements alone are not sufficient to establish that the 
veteran engaged in combat.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  As noted above, the veteran failed to attend a 
scheduled VA examination.   The evidence in this case 
includes VA and private medical records dated from 1997 to 
2005. 
Medical records dated in 1997 reflect a diagnosis of severe 
PTSD related to an accident in which the veteran was crushed 
by a train.  According to a 1997 medical record from a 
private physician, the veteran reported a history of 
flashbacks related to being in Vietnam, being hit by a train 
and three other car accidents.  As the combat stressors 
claimed by the veteran have not been verified, the medical 
opinions attributing the veteran's PTSD symptoms to combat 
are speculative, as they are based merely on the veteran's 
account of events.  The mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Grover v. West, 12 Vet. App. 109, 
112 (1999).

The veteran had a VA examination for PTSD in June 2003.  The 
VA examiner noted that the veteran was disheveled and 
irritable.  No hallucinations or delusions were present, and 
no obsessive, compulsive or phobic phenonomena were detected.   
The VA examiner noted affect congruent to thought content and 
mood.  The veteran denied suicidal and homicidal ideation, 
intention or plan.  The veteran reported actively indulging 
in drugs and alcohol.  The VA examiner characterized the 
veteran as a marginal historian.  The diagnosis was opiate 
dependency, alcohol dependence and polysubstance abuse.  The 
VA examiner assigned a GAF of 60.  The VA examiner found no 
clear signs or symptoms of PTSD and concluded that the 
veteran's allegations of PTSD were not supported by objective 
clinical findings.

VA outpatient records reflect that the veteran attended an 
outpatient VA trauma recovery program and PTSD therapy group 
in 2004.  These records also contain a diagnosis of PTSD, 
apparently based upon the veteran's self-reported history of 
combat experiences and complaints of flashbacks, nightmares, 
and anger control problems related to Vietnam.  

The veteran has also submitted an undated and unsigned letter 
submitted by the veteran.  A date stamp shows that the letter 
was submitted to the RO in February 2005.  The letter reports 
a diagnosis of PTSD related to service.  The Board finds that 
this letter is not sufficient to prove a current disability.  
The letter is not signed by a medical professional and is 
therefore not competent evidence of a diagnosis.  
Furthermore, the information relied upon in forming the 
opinion expressed is based upon the veteran's self-reported 
history and not upon a verified service-related stressor.   

The Board has reviewed the evidence and finds that the 
evidence does not reflect a current diagnosis of PTSD based 
upon a verified in-service stressor.   The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection.  As there is not an 
approximate balance of postive and negative evidence, 
reasonable doubt may not be resolved in the veteran's favor.  


ORDER

Service connection for PTSD is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


